 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGrady Delling, Individually and Country Boy Mr."D" Corp.,d/b/a Country Boy Markets; GradyDelling Individually and GlenwoodMarkets,Inc. d/b/a Country Boy Markets;and GradyDelling, Individually d/b/a Country Boy Mar-ketsandUnited Food and Commercial WorkersUnion,Local 1680.Cases 16-CA-12913, 16-CA-12932, and 16-RC-884416 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSSTEPHENS AND CRACRAFTOn 11 August 1987 Administrative Law JudgeLawrence W. Cullen issued the attached decision.The General Counsel filed a brief in support of thejudge's decision, limited exceptions, and a support-ing brief. The Respondent filed limited exceptions,a supporting brief, and an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings,2and conclusions as modified and to adopt the rec-ommended Order3 as modified.The judge found that the Respondent violatedSection 8(a)(1), (3), and (4) of the Act by discharg-ing employee Mildred Hathaway on 6 December19864 because of her union activity and her partici-pation in Board processes. The General Counselexcepts to the judge's failure to find also that theRespondent's 12 October written reprimand toHathaway violated Section 8(a)(1), (3), and (4) oftheAct.We find merit in the General Counsel'sexception.The complaint specifically alleges an 8(a)(1), (3),and (4) violation based on the 12 October writtenreprimand to Hathaway. The judge's factual find-ings that support this allegation are not in dispute.5IAt the hearing the judge granted the Union's motion to withdraw itsobjections to the election in Case 16-RC-8844 and the General Counsel'smotion to amend the complaint to reflect the withdrawal Notwithstand-ing the granting of these motions, the judge failed to sever and remandCase l6-RC-8844 to the Regional Director for further appropriateactionWe find merit in the General Counsel's exception to this failure ofthe judge, and we shall sever the representation case from the proceedingand remand that case to the Regional Director2No exceptions were filed to the judge's recommended dismissal ofthe allegations concerning Phillip Williams3The Respondent's sole exception is addressed to the judge's inclusionof a visitatorial clause in his recommended Order, authorizing the Boardto obtain discovery from the Respondent under the Federal Rules ofCivil Procedure in order to monitor the Respondent's compliance withthisOrderWe find it unnecessary to include such a clause in the Orderin this case"All dates are in 1986 unless otherwise indicated5In itsanswer to the General Counsel's exceptions, the Respondentasserts that there is no substantial evidence to find an 8(a)(1), (3), and (4)Hathaway, a known union supporter, had been ef-fectively terminated early in 1986, but after filingcharges with the Board she was reinstated pursuantto a Board settlement agreement. On reinstatementHathaway became the target of a campaign to ter-minateher or harass her to induce her to quit.The judge found that Hathaway was placed in avulnerable position subjecting her to a charge ofsellingintoxicating beverages to intoxicated per-sonswhen the Respondent placed her on a latenightshift in a high crime area where beer, softdrinks, and snack food make up most of the sales.On 12 October Hathaway was called to the Re-spondent's security office and given a written repri-mand forsellingbeer to an intoxicated customer.Although the judge failed to drawa legalconclu-sion regardingthe written reprimand, he did findthat the Respondent did not have a rule prohibitingthe sale of beer to intoxicated customers, had neverinstructed its employees of any such rule, and hadnever disciplined any other employee for this of-fense although other employees had sold beer to in-toxicated customers.Under these circumstances,we find that the General Counsel has established aprima facie case that the reprimand was, likeHathaway's subsequent discharge,6 unlawfully mo-tivated and, because there is no evidence showingthat the Respondent would have issued the repri-mand absent her union and other protected activi-ty,7 that the Respondent violated Section8(a)(1),(3),and (4) by giving the written reprimand toHathaway on 12 October.AMENDED CONCLUSIONS OF LAWSubstitutethe following for Conclusion of Law4."4.The Respondent violated Section 8(a)(1), (3),and (4)of theAct byits 12 October written repri-mand and its 6 December discharge of its employeeMildred Hathaway because of her union activitiesand participation in Board processes."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Grady Delling, Individually and Countryviolation by the written reprimand to Hathaway but provides no furtherargument or specific reference to the judge's factual findings6Hathaway was discharged on 6 December assertedly, in part, foragain sellingbeer to an intoxicated person The judge found these andthe other asserted reasons for her discharge to be pretextual and the Re-spondent has not excepted to that finding4Wright Line,251NLRB 1083 (1980), enfd 662 F 2d 899 (1st Cir1981), cert denied 455 U S 989 (1982)Limestone Apparel Corp,255NLRB 722 (1981) See alsoTaylor & Gaskin, Inc,277 NLRB 563 at fn 2(1985)287 NLRB No. 24 COUNTRYBOY MARKETSBoy Mr. "D"Corp.,d/b/a Country Boy Markets;Grady Delling, Individually and Glenwood Mar-kets, Inc. d/b/a Country Boy Markets; and GradyDelling, Individually d/b/a Country Boy Markets,Midwest City,Oklahoma, its officers,agents, suc-cessors, and assigns, shall take the action set forthin the Order as modified.1.Substitute the following for paragraph 1(b)."(b)Disciplining and discharging its employeesbecause of their union activities or their participa-tion in Board processes."2. Substitute the following for paragraph 2(b)."(b)Remove from its files any reference to the12 October written reprimand and the 6 Decemberdischarge of Mildred Hathaway and notify her inwriting of this and that the written reprimand andthe discharge will not be used against her in anymanner."3.Substitute the following for paragraph 2(f)."(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply."4.Substitute the attached notice for that of theadministrative law judge.IT IS FURTHER ORDERED that Case 16-RC-8844be severed from Cases 16-CA-12913 and 16-CA-12932 and that it be remanded to the Regional Di-rector for Region 16 for the issuance of the appro-priate certification.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARD,An Agency of the United States GovernmentThe National Labor Relations Board, has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge or otherwise discrimi-nate against any of our employees because of theirengagement in protected concerted activities ortheir participation in Board processes.WE WILL NOT threaten our employees that wewill never sign a labor agreement with the Union ifthey select union representation.235WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Mildred Hathaway immediateand full reinstatement to her former job or,if thatjob no longer exists, to a substantially equivalentposition,without prejudice to her seniority or anyother rights or privileges previously enjoyed andWE WILL make her whole for any loss of earningsand other benefits resulting from her discharge, lessany net interim earnings, plus interest.WE WILL remove from our records and files anyreference to the 12 October written reprimand andthe 6 December 1986 unlawful discharge of Mil-dred Hathaway and WE WILL notify her in writingthat this has been done and that evidence of suchunlawful conduct will not be used in future person-nel action.GRADYDELLING,INDIVIDUALLYAND COUNTRY BOY MR."D" CORP.,D/B/ACOUNTRY BOY MARKETS;GRADYDELLING,INDIVIDUALLYANDGLENWOODMARKETS, INC.D/B/A COUNTRY BOY MARKETS; ANDGRADYDELLING,INDIVIDUALLYD/B/A COUNTRY BOY MARKETSWayne A.Rustin, Esq.,for the General Counsel.Mr Charles Ellis, Esq.,of OklahomaCity,Oklahoma, forthe Respondent.Mr.David O 'Dens, Esq.(Lampkin,McCaffrey & Taw-water),of OklahomaCity,Oklahoma, for the ChargingParty.DECISIONSTATEMENT OF THE CASE`LAWRENCE W CULLEN, Administrative Law Judge.This case was heard before me at Oklahoma City, Okla-homa, on 4,5, and 6 May 1987 pursuant to a consolidat-ed complaint filed on 15 April 1987,by the Regional Di-rector for Region 16 of the National Labor RelationsBoard and is based on charges filed by the United Foodand Commercial Workers Union Local 1680(the Union)againstGrady Delling, Individually and Country BoyMr. "D" Corp.d/b/a Country Boy Markets and GradyDelling, Individually and Glenwood Markets, Inc d/b/aCountry Boy Markets and Grady Delling, Individuallyd/b/a Country Boy Markets(the Respondents)Objec-tions to the election in Case 16-RC-8844 were with-drawn by the Charging Party Union at the hearing. Thecomplaint alleges that Respondent has violated Section8(a)(1), (3), and(4) of the National Labor Relations Act(theAct).Respondent by its answer denies the commis-sion of any violations of the ActOn the entire record in this case including my observa-tion of the witnesses and after due consideration of the 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbriefs filed by the General Counsel and counsel for theRespondents, I make the followingFINDINGS OF FACT'IJURISDICTIONThe Business of the RespondentThe complaint alleges, the answer admits, and I findthat Respondent Grady Delling, 'Individually and Coun-try Boy Mr. "D" Corp. d/b/a Country Boy Markets is,and has been at all times material, a corporation duly or-ganized under and existing by virtue of the laws of theState of Oklahoma, maintaining an office and place ofbusiness in Midwest City, Oklahoma, where it is engagedin the retail operation of a chain of supermarket stores,thatRespondent Grady Delling, Individually and Glen-wood Markets, Inc d/b/a Country Boy Markets is nowand has been at all times material herein, a corporationduly organized and existing by virtue of the laws of theState of Oklahoma maintaining an office and place ofbusiness in Midwest City, Oklahoma, where it is engagedin the retail operation of a chain of supermarket stores;thatRespondentGradyDelling, Individually d/b/aCountry Boy Markets is now, and has been at all timesmaterial, a sole proprietor duly organized under and ex-isting by virtue of the laws of the State of Oklahoma,maintaining an office and place of business in MidwestCity,Oklahoma, where it is engaged in the retail oper-ation of a chain of.supermarket stores. During the 12-month period prior to the filing of the complaint, each ofthe aforesaid businesses purchased and received at its su-permarket stores located in the State of Oklahoma goodsand supplies valued in excess of $50,000 directly fromsources located outside the State of Oklahoma and de-rived gross revenues in excess of $500,000 At all timesmaterial the aforesaid businesses were each an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act, and have been a single-inte-grated enterprise and a single employer within the mean-ing of the Act by virtue of common officers, ownership,directors,management, and supervisors, a common laborpolicy, common premises and facilities and having heldthemselves out to the public as a single-integrated enter-prise.IITHE LABOR ORGANIZATIONThe Union is now, and has been at all times material, alabor organization within the meaning of Section 2(5) ofthe Act.IIITHE UNFAIR LABOR PRACTICESA FactsMildred Hathaway had been employed at Respond-ent's store 7 in Oklahoma City, Oklahoma, since March1985when Respondent purchased it from HumptyDumpty Markets. She had worked at Humpty DumptyMarkets for about 12 years where she had been amember of the Union during that time. After RespondentIAll dates are in 1986 unless otherwise specifiedpurchased Humpty Dumpty, it retained Hathaway as anemployee where she continued to work in that store'sbakery She testified that when the Union commenced acampaign to organize the employees in the fall of 1985,she was asked by other employees about the Union andbyWayne Dibler, Respondent's district manager, andRespondent's store manager Jeff Holmquist, as she was aknown union member having been represented by theUnion during much of her tenure at Humpty Dumptyand having signed a union card in the fall 1985 cam-paign. In,January 1986 she was told during her shift byDibler that she would be transferred to another store andshe protested this as it was a greater distance and shehad worked in the bakery of store 7 for many yearsDuring the shift, she asked what her wages and hourswould be at the new store and was told by Dibler thatshe had quit. She reported for work the next day butwas not allowed to work and was again told by Diblerthat she had quit and that he had made other arrange-ments. Hathaway also testified that in January 1986, Dis-trictManager Wayne Dibler had called her and anotheremployee into the backroom of store 7 and told themthatOwner Grady Delling did not want a union in hisstores'and would phase the stores out if a union came in.She filed charges with the Board and, pursuant to a set-tlement agreement, she and another employee, JamesGibson, who had also been terminated were returned towork and she was assigned to work as a checker at store5.Gibson died in December 1986Former store 5 Assistant Manager Phillip Williams tes-tified that he and other employees were told by StoreManager Richard Rogers at a meeting held before thereturn of Hathaway and Gibson that their own hourswould be reduced to make up for the hours to beworked by Hathaway and Gibson and, if they wantedmore hours, they should make working unpleasant forHathaway and Gibson so they would quit or to find areason for discharging themWilliams testified he wastold by Rogers to writeup Hathaway and Gibson and togive them any dirty job he could think of toward theseends. He did assign Hathaway to mop with a large mop,and subsequently gave her a smaller mop, but was thentold by Rogers to make her use the large mop Hatha-way testified the large mop hurt her back He did notwrite up Hathaway but continued to be encouraged todo so He did write up Gibson for failing to completestocking (although Gibson was then off duty) and forfailing to attend a meeting as trumped-up offenses inorder to satisfy the directive of Rogers to do so I creditWilliams' testimony as set out above which was unrebut-tedNeither Rogers nor the other employees at the meet-ing held by Rogers were called to testify.On 12 October 1986 Hathaway and Williams wereboth on duty. Hathaway had initially been assigned tothe evening shift for the first week after her return toemployment but had thereafter been reassigned to the 11p.m. to 7 a in shift as a checker Testimony of Respond-ent's security chief Clifford Lea, Respondent's securityguard Don Matthews, and Respondent's assistant storemanager Kevin Clark established that the store is in ahigh crime rate area and that the most frequent pur- COUNTRYBOY MARKETSchases on the 11 p.m to 7 am shift are of intoxicatingbeverages (beer), soft drinks, and snack foods Clark alsotestified that there have been a number of incidentswherein customers have been apprehended by the securi-ty guard and held for the police.Security guardMatthews, an Oklahoma City police-man who works part-time as the night security guard forRespondent at store 7, testified that on 12 October 1986,he was in the security office and was watching securitycameras that monitor the customers in the store. He ob-served a male customer whose clothes were in disarrayand whose genitals were "practically" exposed weavingor staggering in one of the aisles and then observed theman pick up some beer and other items and proceed tothe checkout counter being operated by Hathaway Healso observed the man talking to other ladies with chil-dren in the line and then observed the ladies suddenlyleave the line and the store He then observed Hathawayring up the man's purchase and sell him some beer andthe man then leave Matthews had approached the manat the register and smelled alcohol on his breath but didnothingHe then called Hathaway and Assistant StoreManager Williams to the security office and told themthat it is a felony to sell beer to an intoxicated customerinOklahoma and read them the state statute outlining theoffenseHathaway testified she had never been told notto sell beer to an intoxicated person or how to detect in-toxicated persons, but she felt that she should not sellbeer to intoxicated persons but had not determined theman inthis instance to be intoxicated She also testifiedshe commenced crying and asked Matthews whether shewould be arrested as she wanted to call her lawyer if thiswere so Matthews then issued both Hathaway and Wil-liams, the assistant manager, a written warning for, thesale of beer to an intoxicated customer. The testimony ofKevin Clark established that Matthews exercisesmanage-rial authority at the store on the night shift. Respondentmaintainslengthy lists of offenses that may result in dis-charge after three occurrences and that are given to eachemployee, including one particularly for checkers ontheir hire.However, there is no mention of the sale ofalcoholic beverages to intoxicated persons contained onthe listsMoreover, none of Respondent's representativescould testify that there was any practice of telling em-ployees not to sell beer to intoxicated persons, or ofwarning them of possible disciplinary actions for doingso, or of any instructions that had been given to Hatha-way or other employees on how to determine whether aperson was intoxicatedMatthews testified that he hadreceived special training as a police officer to learn howto determine whether a person was intoxicatedSuzy Zeigler, formerly employed at Respondent'sCountry Boy stores 7, 6, and 5 where she became a full-time checker and of which Richard Rogers was the man-ager, testified she was never required to mop the floor asa checker She also testified that if customers did nothave a check cashing card, their check had to be ap-proved by the assistant manager or store manager, and ifa checker failed to obtain such approval, she could besubject to discipline She further testified that there wasno policy regarding the sale of beer to customers whowere intoxicated, that she had never been told by Rogers237or any person in security not to sell beer to a customerwho was intoxicated and that she had sold beer to a cus-tomer who had been drinking.Daunya Lee, formerly employed as a checker at Coun-try Boy store 5, testified that she was never required tomop the floor She was aware of the union campaign,and attended a meeting held by Wayne Dibler, Respond-ent's districtmanager, inthe breakroom of Respondent'sstore 5 on 17 November 1986. She testified that at thismeetingDibler told the employees that store ownerGrady Delling and he would appreciate a "no vote" atthe upcoming representation election because Dellingwould not sign a contract with the Union She also testi-fied that all checks must be approved at the office. Shefurther testified that she was never informed of a policyprohibiting the sale of beer to intoxicated customers, norhad she received any training on how to identify an in-toxicated personThe Respondent called Regina Stilsonwho is currently employed by Respondent and attendedthe November meeting held by Dibler. She testified thatDibler told the employees that if the Union wasclaimingthat the Respondent would discontinue its policy of po-lygraphing employees if the Union won the election, thatany changes had to be agreed to in a contract and thathe (Diller) felt that Delling "would never approve theeliminationof polygraphs "On 4 November Williams was collecting misplacedgood merchandise, damaged merchandise, and trash in alarge box and had taken it to the back room where heplaced it in a baler utilized to compact trash. Williamstestified that he was called to the front of the store byHathaway for a check approval and had placed theentirebox in the baler intending to return and separate it.The box with the enclosed items was later discovered byRespondent's produce manager Don Cornish, as thebaler was not working and did not crush it. Respondent'semployees retrieved the items from the baler and Mat-thews made, an inventory thereof including good anddamaged items, which inventory was received into evi-dence. The total value of the goods was listed as $96 Se-curity Chief Clifford Lea interviewedWilliams the fol-lowing evening and testified that Williams told him thathe knew it was wrong at the time he put the items in thebaler and apologized for it. At that time Lea terminatedWilliams Lea testified that Williams at no time claimedthat it was an accident and that Williams called him backon two occasions after his termination and attempted toget his job back and repeated that he (Williams) wassorry for putting the items in the baler and knew he waswrong for doing it Grady Delling, the owner of Re-spondent, testified thatWilliams subsequently telephonedhim at home in an attempt to get his job back and toldDelling that he "threw some stuff in the baler," and thatWilliams told him he did it because "Well I was kind ofmad I'd been working hard and I thought I was doingall the work So I threwit inthere mad. I want to apolo-gize and I want my job back." Delling declined to over-rule Lea's decisionDelling also testified that the dam-aged goods are valuable as Respondent receives fullcredit from their supplier for themWilliams testified hesigned a unioncard on 3 November 1986, the day before 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhis termination, and that he told Gregg Downing, an as-sistantmanager, on the same afternoon that he wantedthe Union-in the store Downing who was subsequentlyan observer for the Respondent at the election and hasalso been promoted to manager did not testify. EmmaPerron, a union organizer, also testified thatWilliamshad signed a union card on 3 November. Williams ac-,knowledged that he had previously received written rep-rimands for leaving his key in the restroom and for leav-ing the front of the store, and for allowing employeeGibson to wear earplugs. At the hearing Williams disput-ed the amount of the items left in the baler contending itwas substantially less (about $15-$20 total value). He tes-tified he was going to separate the items but was dis-tracted and forgot to do so, and that this was an honestmistake and that he told Lea that this was an honest mis-take.He denied being angry at the time he put the goodsin the baler and denied having thrown the goods in thebaler.At one point in recross-examination he answered"yes" to a question by Respondent's counsel "didn't youadmit to Richard Rogers that you had thrown the goodsin the baler?" Subsequently he denied having intentional-ly left the goods in the baler. He also denied having toldDelling that he had intentionally left the goods in thebaler.On 6 December 1986 Hathaway was checking and se-curity guard Matthews was in the security office observ-ing the cameras that are used to monitor the store Mat-thews testified he observed a car pull up in front of thestore, partially jump the curb, and then saw a black maledressed in dark clothes with his clothes in disarray enterthe store staggering and pick up some beer and then goto anotherareawhere he picked up some other itemsand then go to the cash register operated by Hathawaywhere Hathaway sold him the beer and other items Mat-thews testified he observed a bulge in the man's coatpocket while the man reached in his pants pocket for hisbillfold to make the purchases. Matthews testified that inhis role as a police officer he knew the man previouslyas a subject who had been arrested.Matthews followed the man out of the store and ar-rested him following a brief struggle and discovered himto be carrying a 22 caliber pistol He was followed out-side by Assistant Manager Kevin Clark who then re-turned inside and placed the beer on Hathaway'scounter. Hathaway testified she asked Clark whether theman was being arrested because she had sold him beerand that Clark replied in the negative. Matthews tookthe man to the rear of the store and told Clark to armhimself witha gun inthe security office and to guard theman while Matthews called a special police telephonenumber to get expedited police service. Clark complied,and while Clark was guarding the man, Matthews ob-served Hathaway attempting to speak to Clark. Accord-ing to Hathaway, she was attempting to have a checkapproved, for off-duty security officerWilliam (Don)Johnson and went back to have the check approved byClark.Clark testified thatHathawaywas inquiringwhether she was in trouble because of the sale of beer tothe customer, but acknowledged that she may also haveasked him to approve a check. Johnson testified at thehearing that he paid for his groceries in cash. I creditJohnson's testimony in this regard. During this periodJohnson, who was an acquaintance of Matthews, lookedinto the room where the man was being held by Clark asdid another employee, stocker Vic Vining, on duty thatnightThe man was subsequently arrested for "publicdrunkenness" with charges pending and according to thetestimony of Lea for carrying a concealed weapon.Hathaway testified that she had earlier refused to sellbeer to an individual in dark clothing and that he hadgone to the other checker's line and that she subsequent-ly sold beer to a well dressed man in a three-piece suitwhom she had engaged in conversation and found not tobe intoxicated. She denied having sold the beer to theman arrestedby Matthews Clark testified that the otheremployee, Vining, was then stocking and was used onlyas a backup checker during this shift.Hathaway was discharged by Lea that morning forhaving committed a second offense of selling beer to anintoxicated person and for interfering with an arrest.Clark and Matthews testified that the man in questionwas red eyed and unable to sit up straight.B Analysis1The 8(a)(1) violationIcredit the testimony of Daunya Lee that DistrictManager Wayne Dibler, an admitted supervisor, told theemployees that Delling would never sign a contract withthe Union. I found her testimony explicit and convinc-ing. I do not find that it was substantially rebutted by thetestimony of Stilson who testified concerning part of theconversationTo the extent that there may be a conflict,I credit the testimony of Lee over that of Stilson I thusfind that Respondent violated Section 8(a)(1) of the Actby Dibler's statement that Delling would never sign acontract with the Union conveying to the employees thefutility of obtaining union representation.2.The discharge of WilliamsIconclude that the General Counsel has not estab-lished a prima facie case that Williams was discharged asa result of his failure to harass employees Gibson andHathaway because of their union sentiments By Wil-liams' own testimony, he did order Hathaway to mop upand he did write up the other employee, Gibson, on twooccasions for trumped-up offenses I thus find that theGeneral Counsel's case must fail in this respect. I alsofind that the General Counsel has not made out a primafacie case of a violation of Section 8(a)(3) by reason ofWilliams' discharge because of his union activities. In theinstant case,Williams signed a union card and told an-other employee in a small store of his union sentimentsthe day prior to his termination. The timing of the unionactivities and the termination of Williams a day thereaf-ter by Respondent would generally present a prima faciecase of a violation of Section 8(a)(3) and (1) of the Act Iparticularly find that Respondent's knowledge of Wil-liams' union sentiments may be inferred by reason of theknowledge of Assistant Store Manager Downing How-ever, this record shows Williams was a supervisor withthe authority to, assign work and writeup (evaluate and COUNTRY BOYMARKETSdiscipline)employees.As a supervisor,Williams is notprotected under Section7 of the Actfor his own en-gagement in union activities.I thus find that the GeneralCounsel has failed to sustain its burdenof proof that Wil-liams was a protected employee rather than a supervisorand has not established a prima facie case that his dis-charge violated Section 8(a)(3) and(1) of the Act.Assuming arguendo that the General Counsel estab-lished a prima facie case that Williams was dischargedbecause of his failure to harrass employees Hathawayand Gibson,or because of his own union activities as aprotected employee under the Act, I will proceed toevaluate Respondent's defense.I find that the testimonyof Lea, Cornish,and Delling should be credited in thisregard as supportedby the inventoryprepared by Mat-thews.I find that the amount of merchandise discoveredin the baler was significant and credit Respondent's ex-hibits and testimony demonstrating its value as approxi-mately $100.Inmakingcredibilitydeterminations Icredit Leaand Delling that Williams told them he hadthrown the items in the baler rather than merely made anhonest mistake as he testified at the trial.I found Leaand Delling's testimony to be credible in this regard evenacknowledging the background of credited testimony ofWilliams concerning Respondent's Store Manager Rich-ardRogers'instructions to get rid of Hathaway andGibson, and Respondent's intense dislike of unions andits proclivity to violatethe Act,as demonstrated by Wil-liams' unrebutted testimony concerning its attempts toget rid of union supporters Gibson and Hathaway fol-lowing a Board settlement underwhich theywere re-turnedto workand the Board's decision inCountry BoyMarkets,283NLRB 122 (1987),inwhich the Boardfound violationsof the Act byRespondent.In assessingWilliams' testimony,Ido notfinditplausible that hewould have put the box in the baler for purposes of sort-ing out the goods therein.I also noted the tendency ofWilliams to accept the facts in questions posed to him asto whetherhe "threw"the items in the baler or merelymistakingly laid them in the baler.I thus conclude thatRespondent has persuasively demonstratedby the pre-ponderance of the evidence that it would have dis-charged Williams even in the absenceof thealleged un-lawful reasons set out in the complaint;Wright Line,251NLRB 1083(1980), enfd.662 F.2d 899(1stCir.1981),cert.denied 455U.S. 989 (1981);Roure Bertrand Dupont,271 NLRB 443 (1984);andNLRBv.TransportationMan-agementCorp.,462 U.S. 393 (1983).3.Thedischarge of HathawayI find that the General Counsel has established a primafacie case of a violation of Section 8(a)(3) and(4) of theAct byRespondent'sdischarge of Hathaway.The evi-dence established that Hathaway was a known unionmember and supporter,who had been terminated previ-ously but reemployed after she filed charges with theBoard as a result of a Board settlement agreement andwho on her return became the target of a campaign toterminate her or harass her to induce her to quit becauseof her union activities,and I also find because she hadfileda chargewiththe Board.Respondent's owner bell-ing also testified that Hathaway was running with the239Union.The record also establishes that the Respondenthad no rule concerning the sale of intoxicating beveragesto customers and had never instructed its employees con-cerning this,or given them any training concerning howto identify an intoxicated person as opposed to a personwho had been drinking.Moreover,the circumstances inthis case show that Hathaway was placed on a late nightshift in a high crime rate area where beer, soft drinks,and snack food made up most of the sales thus leavingher most vulnerable to the charge of selling intoxicatingbeverages to intoxicated persons.Respondent has numer-ous rules but had no rule concerning this particular of-fense, and had never disciplined an employee for it priorto the 12 October discipline of Hathaway and Williams,although employees had sold beer to persons who hadbeen drinking.I further found Matthews'testimony notto be credible in several respects.It is implausible to methat in the October incident he would have allowedHathaway to sell the beer to the customer whom he de-termined to be intoxicated if his real concern were withthe prevention of the sale of alcohol to intoxicated per-sons rather than with the discipline of Hathaway. I didnot find credible his reasons for letting this customerpurchase the beer without incident as on one occasion hestated that this person was a happy-go-lucky drunk, andon another occasion,he stated that there were other menwith this man and he did not want to get suckered out ofhis security area,particularly in view of his admission tothe General Counsel that he was right at the counter atthe time of the sale on being shown his report that con-tradicted his earlier testimony that he had been observingfrom the security area at the time.Further, I found Mat-thews to be somewhat an argumentative witness who im-pressed me as sparring with the General Counsel ratherthan answering direct questions asked of him.Ialso donot credit Lea that he discharged Hathaway because ofher sale of alcohol to an intoxicated person and I findthe additional charge of interfering with an arrest givenas a reason for the discharge of Hathaway was a pretext.With regard to the incident of 6 December 1986, I findthat Hathaway did sell beer to the person in question anddo not credit her denial thereof which I find was in partmotivated by her concern of being unduly terminated asa result of Respondent's campaign against her as relatedto her by Williams who told her the Respondent was outto fire her.I also find that the additional charge of inter-feringwith an arrest levied against Hathaway is furtherevidence of Respondent's seizing on a pretext in its effortto discharge her as by all accounts the most she did wasask Clark whether she would be terminated because ofthe saleof beer to theman beingheld by Clark. Underno circumstances could this inquiry have led to, or beenthe basis for, the charge of interfering with an arrest.I thus find that the Respondent has failed to demon-strateby the preponderance of the evidence that itwould have discharged Hathaway even in the absence ofher protected activities as a union supporter.WrightLine,supra;Limestone Apparel Corp.,255NLRB 722(1981). 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of the Respondent set forth in sectionIII, above, are found to constitute unfair labor practicesoccurring in connection with Respondents' operations asset out in section I, above, and have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes and obstruct commerce and the free flow there-ofCONCLUSIONS OF LAW1.Grady Delling, Individually and Country Boy Mr."D" Corp. d/b/a Country Boy Markets; Grady Delling,Individually and Glenwood Market, Inc d/b/a CountryBoy Markets; and Grady Delling, Individually d/b/aCountry Boy Markets, are employers within themeaningof Section 2(6) and (7) of the Act and area single em-ployer.2.UnitedFood and Commercial Workers Union,Local 1680 is a labor organization within themeaning ofSection 2(5) of the Act.3.Respondent violated Section 8(a)(1) of the Act bythe threat issued by its District Manager Wayne DiblerthatRespondent's owner Grady Delling would neversign acontract with the Union if the employees choseunion representation in the upcoming representation elec-tion.4.Respondent violated Section 8(a)(3) and (4) of theAct by its harassment and discharge of its employee Mil-dred Hathaway because of her union activities and be-cause of her participation in Board processes.5.Respondent did not violate the Act by its dischargeof its employee Phillip Williams.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom, and take certain af-firmative action to effectuate the policies of the Act. TheRespondent shall be ordered to offer immediate and fullreinstatement to its employee Mildred Hathaway or, ifher former position no longer exists, to a substantiallyequivalent positionwithout prejudice to her seniorityand other rights and privileges and make her whole forany loss of earnings or benefits she may have sustainedas a result of its discrimination against her in accordancewith the manner prescribed in FW. WoolworthCo., 90NLRB 289 (1950), with interest as computed inNew Ho-rizons for the Retarded,283 NLRB 1173 (1987). See gen-erallyIsis Plumbing Co.,138 NLRB 716 (1962). I furtherrecommend a visitatorial clause as requested by the Gen-eralCounsel because of Respondent's proclivity to vio-late the Act, as demonstrated by its discrimination ofHathaway and Gibson who were returned to work fol-lowing a Board settlement agreement and in view of myreview of the decision inGrady Delling,supra.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERRespondents Grady Delling, Individually and CountryBoy Mr. "D" Corp. d/b/a Country Boy Markets; GradyDelling, Individually and Glenwood Markets, Inc. d/b/aCountry Boy Markets; and Grady Delling, Individuallyd/b/a Country Boy Markets, Midwest City, Oklahoma,its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Threatening its employees that it willnever sign alabor agreement with the Union if they select union rep-resentation.(b)Discharging its employees because oftheir unionactivities or their participation in Board processes.(c) In any like or relatedmanner interferingwith, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer to Mildred Hathaway immediate and full re-instatementto her former position or, if it no longerexists,to a substantially equivalent position without prej-udice to her seniority or any other rights previously en-joyed.(b) Remove from its files any reference to the unlawfuldischarge of Mildred Hathaway and notify her in writingof this and that the discharge will not be usedagainst herin anymanner.(c)Make Mildred Hathaway whole for any loss ofearningsand other benefitssustainedas a result of thediscrimination against her in the manner set forth in theremedy section of this decision.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(e) Post atits facilitiesinMidwest, Oklahoma, copiesof the attached notice marked "Appendix."3 Copies ofthe notice, on forms provided by the Regional DirectorforRegion 16, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial2 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesa if this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " COUNTRYBOY MARKETS(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.For the purpose of deter-mining or securing compliance with this Order, theBoard,or any of its duly authorized representatives, mayobtaindiscovery from the Respondent,itsofficers,agents, successors or assigns,or any other person having241knowledge concerning any compliance matter, in themanner provided by the Federal Rules of Civil Proce-dure. Such discovery shall be conducted under the su-pervision of the United States court of appeals enforcingthisOrder and may be had on any matter reasonably re-lated to compliance with this Order, as enforced by theCourt.